Case: 19-40598     Document: 00515964053          Page: 1    Date Filed: 08/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  August 3, 2021
                                   No. 19-40598
                                                                  Lyle W. Cayce
                                                                       Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Moses Soto,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:18-CR-1335


   Before Stewart, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          After pleading guilty to conspiracy to possess methamphetamine with
   intent to distribute, Moses Soto was sentenced to 188 months’ imprisonment
   and 5 years’ supervised release. He appeals the special condition of
   supervised release requiring him to participate in a mental health treatment
   program. Because he did not challenge the condition in the district court, our


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40598      Document: 00515964053            Page: 2    Date Filed: 08/03/2021




                                      No. 19-40598


   review is for plain error. United States v. Bree, 927 F.3d 856, 859 (5th Cir.
   2019). To succeed on plain-error review, Soto must show (1) that the district
   court made an error, (2) that is clear and obvious, and (3) that affected his
   substantial rights. United States v. Avalos-Sanchez, 975 F.3d 436, 439 (5th Cir.
   2020). Even if he meets all three requirements, we have “discretion to
   correct the error and will do so only if ‘the error seriously affects the fairness,
   integrity, or public reputation of judicial proceedings.’” Id. at 439–40
   (quoting United States v. Marek, 238 F.3d 310, 315 (5th Cir. 2001)).
          District courts have “broad discretion to impose special conditions of
   supervised release.” United States v. Alvarez, 880 F.3d 236, 239 (5th Cir.
   2018). The conditions must be “reasonably related” to at least one of the
   following statutory sentencing factors from 18 U.S.C. § 3553: (1) the nature
   and characteristics of the offense and the history and characteristics of the
   defendant; (2) the deterrence of criminal conduct; (3) the protection of the
   public from further crimes of the defendant; and (4) the provision of needed
   educational or vocational training, medical care, or other correctional
   treatment to the defendant. Id.; 18 U.S.C. § 3583(d)(1). Further, the
   conditions must involve “no greater deprivation of liberty than is reasonably
   necessary” to further the last three of those factors. 18 U.S.C. § 3583(d)(2).
   Finally, the conditions must be “consistent with any pertinent policy
   statements issued by the Sentencing Commission.” 18 U.S.C. § 3583(d)(3).
          The district court must state its reasons for imposing a particular
   sentence, including any special conditions of supervised release. United
   States v. Gordon, 838 F.3d 597, 604 (5th Cir. 2016). However, where, as here,
   the district court failed to do so, we can affirm as long as we can infer the
   reasoning from the record. Id.
          Whether a special condition has been properly imposed is a fact-
   specific inquiry. See United States v. Caravayo, 809 F.3d 269, 276 (5th Cir.




                                           2
Case: 19-40598      Document: 00515964053          Page: 3   Date Filed: 08/03/2021




                                    No. 19-40598


   2015) (“[S]pecial conditions must be tailored to the individual defendant.”).
   In reviewing mental health treatment conditions, we look for “record
   evidence indicating that [the defendant] has a questionable mental health
   history or a particular diagnosis requiring mental health treatment.” Gordon,
   838 F.3d at 604. By itself, a defendant’s childhood trauma does not justify a
   mental health treatment condition. Alvarez, 880 F.3d at 241. Nor do remote
   or isolated mental health incidents. See Bree, 927 F.3d at 861 (suicide attempt
   from 40 years before does not justify a mental health treatment condition);
   United States v. Garrido, 751 App’x 479, 482 (5th Cir. 2018) (self-reported
   mild depression and behavioral issues as a child do not justify a mental health
   treatment condition).
          But here, the record indicates that Soto suffered from childhood
   trauma and that he experienced a mental health episode as an adult. The
   presentence investigation report (“PSR”) explains that Soto was subjected
   to severe physical and sexual abuse as a child. It also details Soto’s running
   away from home at 11, living on the streets and in a shelter, his mother’s not
   wanting him when authorities tried to return him, and his father then abusing
   him, which continued another cycle of running away and living on the streets.
   The PSR also explains that Soto suffered from suicidal thoughts as a 33-year-
   old. Standing alone, neither Soto’s childhood nor his one-time suicidal
   ideation would support the mental health treatment condition. We need not
   decide, however, whether they support the condition when taken together.
   Even if the district court erred in imposing the condition, the error was not
   clear or obvious given the combination of extensive childhood abuse and
   fairly recent suicidal thoughts and the lack of caselaw addressing a like
   situation. Soto has thus failed to show plain error.
          AFFIRMED.




                                          3